 

Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

by and among

 

Tongji Healthcare Group, Inc.;

 

West Of Hudson Group, Inc.;

 

The Shareholders of West Of Hudson Group, Inc.;

 

And

 

Amir Ben-Yohanan as the Shareholders’ Representative.

 

 

 

 

TABLE OF CONTENTS

 



    PAGE Article I. DEFINITIONS 1   Section 1.01 Definitions. 1   Section 1.02
Interpretive Provisions. 4         Article II. SHARE EXCHANGE 5   Section 2.01
The Exchange. 5   Section 2.02 Closing 6   Section 2.03 WOHG Deliverables at the
Closing. 6   Section 2.04 Company Deliverables at the Closing. 7   Section 2.05
Additional Documents. 7   Section 2.06 Series X Stock. 8   Section 2.07 Tax
Consequences. 8   Section 2.08 Conveyance Taxes. 8         Article III.
REPRESENTATIONS AND WARRANTIES OF THE WOHG PARTIES 8   Section 3.01 Corporate
Existence and Power. 8   Section 3.02 Due Authorization. 9   Section 3.03 Valid
Obligation 9   Section 3.04 Governmental Authorization. 9   Section 3.05
Authorized Shares and Capital. 9   Section 3.06 Validity of Shares. 9   Section
3.07 Title to and Issuance of the WOHG Stock. 10   Section 3.08 Subsidiaries 10
  Section 3.09 Absence of Certain Changes or Events 10   Section 3.10 Compliance
With Laws and Regulations 10   Section 3.11 Taxes. 10   Section 3.12 Investment
Representations 11         Article IV. REPRESENTATIONS AND WARRANTIES OF THE
COMPANY 13   Section 4.01 Corporate Existence and Power 13   Section 4.02 Due
Authorization. 13   Section 4.03 Valid Obligation 13   Section 4.04 Governmental
Authorization. 13   Section 4.05 Authorized Shares and Capital 13   Section 4.06
Subsidiaries 14   Section 4.07 Information 14   Section 4.08 Absence of Certain
Changes or Events 14   Section 4.09 Litigation and Proceedings 14   Section 4.10
No Conflict With Other Instruments 14   Section 4.11 Compliance With Laws and
Regulations 15   Section 4.12 Approval of Agreement 15         Article V.
CONDITIONS TO THE CLOSING 15   Section 5.01 Conditions to the Obligations of all
of the Parties. 15   Section 5.02 Conditions to the Obligations of the Company
for the Closing. 15   Section 5.03 Condition to the Obligations of the WOHG
Parties For the Closing 16          



i

 

 

Article VI. ADDITIONAL COVENANTS OF THE PARTIES 17   Section 6.01 Access to
Properties and Records 17   Section 6.02 Delivery of Books and Records 17  
Section 6.03 Third Party Consents and Certificates. 17   Section 6.04 Actions
Prior to the Closing. 17   Section 6.05 Series X Preferred Stock 18          
Article VII. TERMINATION 18   Section 7.01 Termination 18   Section 7.02
Survival After Termination. 19         Article VIII. INDEMNIFICATION 19  
Section 8.01 Indemnification of Company. 19   Section 8.02 Indemnification of
the WOHG Parties. 19   Section 8.03 Procedure. 20   Section 8.04 Periodic
Payments. 21   Section 8.05 Insurance. 21   Section 8.06 Time Limit. 22  
Section 8.07 Certain Limitations. 22   Section 8.08 Effect of Investigation. 22
  Section 8.09 Exclusive Remedy. 22           Article IX. MISCELLANEOUS 23  
Section 9.01 Arbitration. 23   Section 9.02 Governing Law 24   Section 9.03
Waiver of Jury Trial. 24   Section 9.04 Limitation on Damages. 25   Section 9.05
Brokers 25   Section 9.06 Notices 25   Section 9.07 Attorneys’ Fees 26   Section
9.08 Confidentiality 26   Section 9.09 Public Announcements and Filings 26  
Section 9.10 Third Party Beneficiaries 26   Section 9.11 Expenses 26   Section
9.12 Entire Agreement 26   Section 9.13 Survival 27   Section 9.14 Amendment;
Waiver 27   Section 9.15 WOHG Shareholders’ Representative. 27   Section 9.16
Arm’s Length Bargaining; No Presumption Against Drafter. 28   Section 9.17
Headings. 28   Section 9.18 No Assignment or Delegation. 28   Section 9.19
Commercially Reasonable Efforts 28   Section 9.20 Further Assurances. 29  
Section 9.21 Specific Performance. 29   Section 9.22 Counsel. 29   Section 9.23
Counterparts 29

 

Exhibit A WOHG Shareholders’ WOHG Stock

 

ii

 

 

SHARE EXCHANGE AGREEMENT

 

Dated as of August 11, 2020

 

This Share Exchange Agreement (this “Agreement”) is entered into as of the date
first set forth above (the “Effective Date”) by and between (i) Tongji
Healthcare Group, Inc. a Nevada corporation (the “Company”); (ii) West Of Hudson
Group, Inc., a Delaware corporation (“WOHG”), (iii) each of the shareholders of
WOHG as set forth on the signature pages hereto (the “WOHG Shareholders”) and
(iv) Amir Ben-Yohanan as the representative of the WOHG Shareholders (the
“Shareholders’ Representative”). Each of WOHG and the WOHG Shareholders may be
referred to collectively herein as the “WOHG Parties” and separately as an “WOHG
Party.” Each of the Company, each WOHG Party and the Shareholders’
Representative may be referred to herein collectively as the “Parties” and
separately as a “Party.”

 

WHEREAS, the Company agrees to acquire from the WOHG Shareholders all of the
shares of common stock of WOHG held by the WOHG Shareholders in exchange for the
issuance by the Company to WOHG Shareholders of shares of the Company’s common
stock, par value $0.001 per share (the “Company Common Stock”);

 

WHEREAS, WOHG will become a wholly owned subsidiary of the Company; and

 

WHEREAS, for Federal income tax purposes, it is intended that the Exchange (as
defined below) qualify as a reorganization under the provisions of Section
368(a) of the Internal Revenue Code of 1986, as amended (the “Code”);

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

Article I. DEFINITIONS

 

Section 1.01 Definitions. The following terms, as used herein, have the
following meanings

 

  (a) “Accredited Investor” has the meaning set forth in Section 3.12(b).      
  (b) “Action” means any legal action, suit, claim, investigation, hearing or
proceeding, including any audit, claim or assessment for Taxes or otherwise.    
    (c) “Affiliate” means, with respect to any Person, any other Person directly
or indirectly Controlling, Controlled by, or under common Control with such
Person.         (d) “Agreement” has the meaning set forth in the introductory
paragraph hereto.         (e) “Arbitrator” has the meaning set forth in Section
9.01(a).         (f) “Articles” means the Articles of Incorporation of the
Company as in effect from time to time.

 

1

 

 

  (g) “Authority” means any governmental, regulatory or administrative body,
agency or authority, any court or judicial authority, any arbitrator, or any
public, private or industry regulatory authority, whether international,
national, Federal, state, or local.         (h) “Business Day” means any day
that is not a Saturday, Sunday or other day on which banking institutions in
Nevada are authorized or required by law or executive order to close.        
(i) “Cap” has the meaning set forth in Section 8.07(a).         (j) “Closing
Date” has the meaning set forth in Section 2.02.         (k) “Closing” has the
meaning set forth in Section 2.02.         (l) “Code” has the meaning set forth
in the recitals hereto.         (m) “Company Common Stock” has the meaning set
forth in the recitals hereto.         (n) “Company Indemnified Party” has the
meaning set forth in Section 8.01.         (o) “Company Organizational
Documents” has the meaning set forth in Section 4.01.         (p) “Company” has
the meaning set forth in the introductory paragraph hereto.         (q)
“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.”
Controlled”, “Controlling” and “under common Control with” have correlative
meanings. Without limiting the foregoing a Person (the “Controlled Person”)
shall be deemed Controlled by (a) any other Person (the “10% Owner”) (i) owning
beneficially, as meant in Rule 13d-3 under the Exchange Act, securities
entitling such Person to cast 10% or more of the votes for election of directors
or equivalent governing authority of the Controlled Person or (ii) entitled to
be allocated or receive 10% or more of the profits, losses, or distributions of
the Controlled Person; (b) an officer, director, general partner, partner (other
than a limited partner), manager, or member (other than a member having no
management authority that is not a 10% Owner ) of the Controlled Person; or (c)
a spouse, parent, lineal descendant, sibling, aunt, uncle, niece, nephew,
mother-in-law, father-in-law, sister-in-law, or brother-in-law of an Affiliate
of the Controlled Person or a trust for the benefit of an Affiliate of the
Controlled Person or of which an Affiliate of the Controlled Person is a
trustee.         (r) “Counsel” has the meaning set forth in Section 9.22.      
  (s) “Direct Claim” has the meaning set forth in Section 8.03(c).         (t)
“Effective Date” has the meaning set forth in the introductory paragraph hereto.
        (u) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.         (v)
“Exchange Shares” has the meaning set forth in Section 2.01(b).

 

2

 

 

  (w) “Exchange” has the meaning set forth in Section 2.01(e).         (x) “Form
8-K” has the meaning set forth in Section 9.09.         (y) “Indemnified Party”
has the meaning set forth Section 8.03.         (z) “Indemnifying Party” has the
meaning set forth Section 8.03.         (aa) “Law” means any domestic or
foreign, federal, state, municipality or local law, statute, ordinance, code,
rule, or regulation.         (bb) “Lien” means any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
and any conditional sale or voting agreement or proxy, including any agreement
to give any of the foregoing.         (cc) “Losses” and “Loss” has the meaning
set forth in Section 8.01.         (dd) “Material Adverse Effect” or “Material
Adverse Change” means a material and adverse change or a material and adverse
effect, individually or in the aggregate, on the condition (financial or
otherwise), net worth, management, earnings, cash flows, business, operations or
properties of a Party taken as a whole, whether or not arising from transactions
in the ordinary course of business.         (ee) “Order” means any decree,
order, judgment, writ, award, injunction, rule, injunction, stay, decree,
judgment or restraining order or consent of or by an Authority.         (ff)
“Party” and “Parties” have the meanings set forth in the introductory paragraph
hereto.         (gg) “Person” means an individual, corporation, partnership
(including a general partnership, limited partnership or limited liability
partnership), limited liability company, association, trust or other entity or
organization, including a government, domestic or foreign, or political
subdivision thereof, or an agency or instrumentality thereof.         (hh)
“Regulation S” has the meaning set forth in Section 3.12(f).         (ii) “Rule
144” has the meaning set forth in Section 3.12(f).         (jj) “Securities Act”
means the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder.         (kk) “Series X Designation” has the meaning set
forth in Section 6.05.         (ll) “Series X Stock” has the meaning set forth
in Section 6.05.         (mm) “Shareholders’ Representative” has the meaning set
forth in the introductory paragraph hereto.

 

3

 

 

  (nn) “Tax(es)” means any federal, state, local or foreign tax, charge, fee,
levy, custom, duty, deficiency, or other assessment of any kind or nature
imposed by any Taxing Authority (including any income (net or gross), gross
receipts, profits, windfall profit, sales, use, goods and services, ad valorem,
franchise, license, withholding, employment, social security, workers
compensation, unemployment compensation, employment, payroll, transfer, excise,
import, real property, personal property, intangible property, occupancy,
recording, minimum, alternative minimum, environmental or estimated tax),
including any liability therefor as a transferee (including under Section 6901
of the Code or similar provision of applicable Law) or successor, as a result of
Treasury Regulation Section 1.1502-6 or similar provision of applicable Law or
as a result of any Tax sharing, indemnification or similar agreement, together
with any interest, penalty, additions to tax or additional amount imposed with
respect thereto.         (oo)

“Taxing Authority” means the Internal Revenue Service and any other Authority
responsible for the collection, assessment or imposition of any Tax or the
administration of any Law relating to any Tax.



        (pp) “Termination Date” means September 30, 2020, provided that the
Parties may amend such Termination Date pursuant to Section 9.14(a).        
(qq) “Third-Party Claim” has the meaning set forth in Section 8.03(a).        
(rr) “WOHG Indemnified Party” has the meaning set forth in Section 8.02.        
(ss) “WOHG Organizational Documents” has the meaning set forth in Section 3.01.
        (tt) “WOHG Party” and “WOHG Parties” have the meanings set forth in the
introductory paragraph hereto.         (uu) “WOHG Shareholders” has the meaning
set forth in the introductory paragraph hereto.         (vv) “WOHG Stock” has
the meaning set forth in Section 2.01(a).         (ww) “WOHG Subsidiaries” has
the meaning set forth in Section 3.08.         (xx) “WOHG” has the meaning set
forth in the introductory paragraph hereto.

 

Section 1.02 Interpretive Provisions. Unless the express context otherwise
requires:

 

  (a) the words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;         (b) terms defined in the
singular shall have a comparable meaning when used in the plural, and vice
versa;         (c) the terms “Dollars” and “$” mean United States Dollars;      
  (d) references herein to a specific Section, Subsection, Recital or Exhibit
shall refer, respectively, to Sections, Subsections, Recitals or Exhibits of
this Agreement;         (e) wherever the word “include,” “includes,” or
“including” is used in this Agreement, it shall be deemed to be followed by the
words “without limitation”;

 

4

 

 

  (f) references herein to any gender shall include each other gender;        
(g) references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns;
provided, however, that nothing contained in this Section 1.03(g) is intended to
authorize any assignment or transfer not otherwise permitted by this Agreement;
        (h) references herein to a Person in a particular capacity or capacities
shall exclude such Person in any other capacity;         (i) references herein
to any contract or agreement (including this Agreement) mean such contract or
agreement as amended, supplemented or modified from time to time in accordance
with the terms thereof;         (j) with respect to the determination of any
period of time, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”;         (k) references herein to any
Law or any license mean such Law or license as amended, modified, codified,
reenacted, supplemented or superseded in whole or in part, and in effect from
time to time; and         (l) references herein to any Law shall be deemed also
to refer to all rules and regulations promulgated thereunder.

 

Article II. SHARE EXCHANGE

 

Section 2.01 The Exchange. 

 

  (a) On the terms and subject to the conditions set forth in this Agreement,
the WOHG Shareholders, who hold an aggregate of 200 shares of WOHG’s common
stock, par value $0.0001 per share, (the “WOHG Stock”) representing 100% of
WOHG’s issued and outstanding capital stock, shall sell, assign, transfer and
deliver to the Company, free and clear of all liens, pledges, encumbrances,
charges, restrictions or known claims of any kind, nature, or description, all
of the WOHG Stock held by them.         (b) Subject to the provisions of Section
2.01(c), all of the shares of WOHG Stock, collectively, shall be exchanged for a
number of shares of Company Common Stock equal to (i) $50,181,600, divided by
(ii) the Average Final Price (as defined below), with such resulting number of
shares of Company Common Stock. All of the shares of Company Common Stock to be
issued to the WOHG Shareholders pursuant to this Section 2.01 are referred (the
“Exchange Shares”), shall be apportioned to the WOHG Shareholders pro rata based
on the number of shares of WOHG Stock held by each WOHG Shareholder as set forth
on Exhibit A with any resulting fractional shares of Company Common Stock
resulting to be rounded down to the nearest whole share.

 

5

 

 

  (c) Notwithstanding the provisions of Section 2.01(b), in the event that the
calculations as set forth in Section 2.01(b) would result in a total number of
shares of Common Stock being issued to the WOHG Shareholders which would result
in the WOHG Shareholders holding in excess of 84% of the issued and outstanding
shares of Company Common Stock following the completion of the Exchange (as
defined below), then the number of shares of Company Common Stock constituting
the Exchange Shares to be issued to the WOHG Shareholders (as a whole) in the
Exchange shall be a number of Exchange Shares such that the Exchange Shares plus
the shares of Company Common Stock held by the WOHG Shareholders as of the
Closing Date totals 84% of the issued and outstanding shares of Company Common
Stock as of the completion of the Exchange, to be apportioned between the WOHG
Shareholders as set forth in Section 2.01(b).         (d) For purposes herein,
the term “Average Final Price” shall mean, for any date, the price determined by
the first of the following clauses that applies: (1) If the Common Stock is then
listed for trading on the OTC Markets or a United States or Canadian national
securities exchange (as applicable, the “Trading Market”), then 80% of the
volume-weighted average (rounded to the nearest $0.0001) of the closing price of
Company Common Stock on such Trading Market during the 20 Trading Day period
immediately prior to the Closing Date (as defined below), as reported by
Bloomberg L.P. (based on a trading day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)), (2) if the Company Common Stock is not then
listed or quoted for trading on a Trading Market, and if prices for the Common
Stock are then reported in the “Pink Sheets” published by OTC Markets Group,
Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), 80% of the most recent bid price per share of the Common
Stock so reported, or (3) in all other cases, 80% of the fair market value of a
share of Common Stock as is determined in good faith by the Board of Directors
of the Company and approved by the member(s) of the Board of Directors of the
Company who are not shareholders of WOHG, after taking into consideration
factors it deems appropriate. For purposes herein, “Trading Day” shall mean any
day on which the Trading Market is generally open for business and on which the
Company Common Stock is then traded or the then-applicable primary securities
exchange or market on which the Company Common Stock is traded.         (e) The
exchange as set forth in this Section 2.01, subject to the other terms and
conditions herein, is referred to collectively herein as the “Exchange.”        
(f) At the Closing the WOHG Shareholders shall, on transfer of their respective
shares of WOHG Stock to the Company, be recorded in the stock ledger of the
Company as the owners of the applicable portion of the total Exchange Shares.

 

Section 2.02 Closing. The closing of the transactions contemplated by this
Agreement shall occur on second Business Day following the satisfaction or
waiver (by the Party for whose benefit the conditions to exist) of the
conditions to closing set forth in Section 5.01, Section 5.02 and Section 5.03,
or at such other date, time or place as the Parties may agree (the date and time
at which the Closing is actually held being the “Closing Date”), via the
exchange of electronic documents and other items as required herein.

 

Section 2.03 WOHG Deliverables at the Closing. At the Closing, WOHG or the WOHG
Shareholders, as applicable, shall deliver to the Company:

 

  (a) Stock powers or such other instruments of transfer duly executed in blank
and with all required stock transfer stamps affixed, in form and substance
satisfactory to the Company as required for the ownership of the WOHG Stock to
be transferred to the Company, free and clear of all liens, pledges,
encumbrances, charges, restrictions or known claims of any kind, nature, or
description, with all necessary transfer Tax and other revenue stamps, acquired
at each WOHG Shareholder’s expense, affixed; and

 

6

 

 

  (b) A certificate of the Secretary of WOHG and the Shareholders Representative
on behalf of the WOHG Shareholders, dated as of the Closing Date, and:

 

  (i) attaching and certifying (i) copies of the resolutions of the Board of
Directors of WOHG authorizing the execution, delivery and performance of this
Agreement and the other documents referenced herein and the completion of the
transactions contemplated herein; and (ii) the WOHG Organizational Documents;  
      (ii) certifying that the conditions set forth in Section 5.02(b), Section
5.02(c), Section 5.02(d), Section 5.02(e) and Section 5.02(h) have been
satisfied and that the statements therein are true and correct; and        
(iii) attaching a certificate of status issued by the Delaware Secretary of
State for WOHG, dated as of a date within 5 days of the Closing Date.

 

Section 2.04 Company Deliverables at the Closing. At the Closing, the Company
shall deliver:

 

  (a) To the Shareholders’ Representative for further distribution to the WOHG
Shareholders, the Exchange Shares in accordance with Section 2.01;         (b)
If such WOHG Shareholder has actually delivered a certificate for such WOHG
Stock to the Company pursuant to Section 2.03(a), then to the Shareholders’
Representative for further distribution to the applicable WOHG Shareholders, a
certificate evidencing the remaining shares of WOHG Stock to be held by such
WOHG Shareholders following the Closing; and         (c) To WOHG a certificate
of the Secretary of the Company, dated as of the Closing Date, and:

 

  (i) attaching and certifying copies of (i) the resolutions of the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Agreement and the other documents referenced herein and the completion of
the transactions contemplated herein, and (ii) the Company Organizational
Documents;         (ii) certifying that the conditions set forth in Section
5.03(b), Section 5.03(c), Section 5.03(d), Section 5.03(e) and Section 5.03(g)
have been satisfied and that the statements therein are true and correct; and  
      (iii) attaching a certificate of status issued by the Nevada Secretary of
State for the Company, dated as of a date within 5 days of the Closing Date.

 

Section 2.05 Additional Documents. At the Closing, the Company, WOHG, the
Shareholders’ Representative and the WOHG Shareholders shall execute,
acknowledge, and deliver (or shall ensure to be executed, acknowledged, and
delivered), any and all certificates, opinions, financial statements, schedules,
agreements, resolutions, rulings or other instruments required by this Agreement
to be so delivered at or prior to the Closing, together with such other items as
may be reasonably requested by the Parties and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby.

 

7

 

 

Section 2.06 Series X Stock. On the Closing Date and immediately following the
Closing, the Company shall issue and sell to Amir Ben-Yohanan the one share of
Series X stock (as defined below), at a purchase price of $1.00. At such time,
Mr. Ben-Yohanan shall deliver the purchase price of $1.00 to the Company via
check, and the Company shall record Mr. Ben-Yohanan as the holder of the share
of Series X Stock in the books and records of the Company. For purposes of the
representations and warranties as forth in Section 3.12 given by Mr.
Ben-Yohanan, the share or Series X Stock shall be deemed included within the
definition of “Exchange Shares” for purposes thereof other than with respect to
the representation and warranty in Section 3.12(a). Mr. Ben-Yohanan understands
and agrees that the consummation of this Agreement including the delivery of the
Series X Stock to Mr. Ben-Yohanan as contemplated hereby, constitutes the offer
and sale of securities under the Securities Act and applicable state statutes
and that the Series X Stock being acquired by Mr. Ben-Yohanan is being acquired
by Mr. Ben-Yohanan for his own account and not with a present view towards the
public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the Securities Act

 

Section 2.07 Tax Consequences. For U.S. federal income tax purposes, the
Exchange is intended to qualify as a “reorganization” within the meaning of
Section 368(a) of the Code and the Treasury Regulations promulgated thereunder.
The Parties adopt this Agreement as a “plan of reorganization” within the
meaning of Treasury Regulations Sections 1.368-2(g) and 1.368-3(a).

 

Section 2.08 Conveyance Taxes. The WOHG Shareholders will pay all sales, use,
value added, transfer, stamp, registration, documentary, excise, real property
transfer or gains, or similar Taxes incurred as a result of the transactions
contemplated by this Agreement.

 

Article III. REPRESENTATIONS AND WARRANTIES OF THE WOHG PARTIES

 

As an inducement to, and to obtain the reliance of the Company, the WOHG
Parties, jointly and severally (other than with respect to the representations
and warranties as set forth in Section 3.07 and Section 3.12 which are given by
each WOHG Shareholder individually, severally and not jointly and severally, and
solely with respect to the WOHG Stock held by such WOHG Shareholder and with to
the Exchange Shares to be received by such WOHG Shareholder, aspplicable)
represent and warrant to the Company, as of the Effective Date and as of the
Closing Date except as otherwise specifically set forth below as to
representations and warranties which speak solely with respect to a particular
date, as follows:

 

Section 3.01 Corporate Existence and Power. WOHG is a corporation duly
organized, validly existing, and in good standing under the Laws of the state of
Delaware, and has the corporate power and is duly authorized under all
applicable Laws, regulations, ordinances, and orders of public authorities to
carry on its business in all material respects as it is now being conducted.
WOHG has delivered to the Company complete and correct copies of the
organizational documents and the corporate minute books of WOHG as in effect on
the Effective Date (the “WOHG Organizational Documents”). WOHG has full
corporate power and authority to carry on its businesses as it is now being
conducted and as now proposed to be conducted and to own or lease its properties
and assets.

 

8

 

 

Section 3.02 Due Authorization. The execution, delivery and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of the WOHG Organizational Documents. WOHG has
taken all actions required by Law, the WOHG Organizational Documents or
otherwise to authorize the execution, delivery and performance of this Agreement
and to consummate the transactions herein contemplated.

 

Section 3.03 Valid Obligation. This Agreement and all agreements and other
documents executed by WOHG and the WOHG Shareholders in connection herewith
constitute the valid and binding obligations of WOHG and the WOHG Shareholders,
as applicable, enforceable in accordance with its or their terms, except as may
be limited by bankruptcy, insolvency, moratorium or other similar Laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.

 

Section 3.04 Governmental Authorization. Neither the execution, delivery nor
performance of this Agreement by any WOHG Party requires any consent, approval,
license or other action by or in respect of, or registration, declaration or
filing with any Authority.

 

Section 3.05 Authorized Shares and Capital. 

 

  (a) The authorized capital stock of WOHG consists of (i) 1,000 shares of
common stock, par value $0.0001 per share, of which 200 shares are issued and
outstanding and (ii) 100 shares of preferred stock, par value $0.0001 per share,
of which no shares are issued and outstanding. All of the issued and outstanding
WOHG Stock is held, collectively, by the WOHG Shareholders.         (b) WOHG has
no outstanding options, rights or commitments to issue shares of WOHG Stock or
any other equity security of WOHG, and there are no outstanding securities
convertible or exercisable into or exchangeable for shares of WOHG Stock or any
other equity security of WOHG.         (c) There is no voting trust, agreement
or arrangement among any of the beneficial holders of WOHG Stock affecting the
nomination or election of directors or the exercise of the voting rights of WOHG
Stock.         (d) The offer, issuance and sale of such shares of WOHG Stock
were (a) exempt from the registration and prospectus delivery requirements of
the Securities Act, (b) registered or qualified (or were exempt from
registration or qualification) under the registration or qualification
requirements of all applicable state securities Laws and (c) accomplished in
conformity with all other applicable securities Laws. None of such shares of
WOHG Stock are subject to a right of withdrawal or a right of rescission under
any federal or state securities or “Blue Sky” Law.

 

Section 3.06 Validity of Shares. The shares of WOHG Stock to be delivered at the
Closing shall be duly and validly issued, fully paid and non-assessable and free
and clear of any Liens.

 

9

 

 

Section 3.07 Title to and Issuance of the WOHG Stock. Each of the WOHG
Shareholders is, and on the Closing Date will be, the record and beneficial
owner and holder of the WOHG Stock to be delivered at the Closing, as set forth
on Exhibit A attached hereto, free and clear of all Liens, and Exhibit A is true
and correct in all respects. None of the WOHG Stock is subject to pre-emptive or
similar rights, either pursuant to any WOHG Organizational Document, requirement
of Law or any contract, and no Person has any pre-emptive rights or similar
rights to purchase or receive any WOHG Stock or other interests in the Company
from the WOHG Shareholders.

 

Section 3.08 Subsidiaries. WOHG owns 100% of the equity interests of each of (i)
DAK Brands, LLC, a Delaware limited liability company; (ii) Doiyen LLC, a
California corporation formerly known as WHP Entertainment LLC; (iii) Oopsie
Daisy Swimwear, LLC, a Delaware limited liability company and (iv) DAK Brands,
LLC, a Delaware limited liability company (all of the forgoing collectively, the
“WOHG Subsidiaries”). Other than the WOHG Subsidiaries, WOHG does not have any
subsidiaries, and does not own, beneficially or of record, any equity interests
of any other Person.

 

Section 3.09 Absence of Certain Changes or Events. Since the Effective Date:

 

  (a) There has not been any Material Adverse Change in the business,
operations, properties, assets, or condition (financial or otherwise) of WOHG;  
      (b) WOHG has not (i) amended the WOHG Organizational Documents; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its shares; (iii) made any
material change in its method of management, operation or accounting; (iv)
entered into any other material transaction other than sales in the ordinary
course of its business; or (v) made any increase in or adoption of any profit
sharing, bonus, deferred compensation, insurance, pension, retirement, or other
employee benefit plan, payment, or arrangement made to, for, or with its
officers, directors, or employees; and         (c) WOHG has not (i) granted or
agreed to grant any options, warrants or other rights for its stocks, bonds or
other corporate securities calling for the issuance thereof, (ii) borrowed or
agreed to borrow any funds or incurred, or become subject to, any material
obligation or liability (absolute or contingent) except as disclosed herein and
except liabilities incurred in the ordinary course of business; sold or
transferred, or agreed to sell or transfer, any of its assets, properties, or
rights or canceled, or agreed to cancel, any debts or claims; or (iv) issued,
delivered, or agreed to issue or deliver any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock) except in connection with this Agreement

 

Section 3.10 Compliance With Laws and Regulations. WOHG has complied with all
applicable statutes and regulations of any provincial, federal, state, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of WOHG or except to the extent that noncompliance would
not result in the occurrence of any material liability for WOHG.

 

Section 3.11 Taxes. WOHG has duly and punctually paid all governmental fees and
taxes which it has become liable to pay and has duly allowed for all taxes
reasonably foreseeable and is under no liability to pay any penalty or interest
in connection with any claim for governmental fees or taxes and WOHG has made
any and all proper declarations and returns for tax purposes and all information
contained in such declarations and returns is true and complete.

 

10

 

 

Section 3.12 Investment Representations. For purposes of this Section 3.12, any
reference to the “Exchange Shares” shall be deemed solely to be a reference to
the portion of the Exchange Shares being delivered to such applicable WOHG
Shareholder, and subject to the provisions of Section 2.06 with respect to Mr.
Ben-Yohanan.

 

  (a) Investment Purpose. As of the Effective Date, such WOHG Shareholder
understands and agrees that the consummation of this Agreement including the
delivery of the Exchange Shares to such WOHG Shareholder in exchange for the
WOHG Stock held by such WOHG Shareholder as contemplated hereby, constitutes the
offer and sale of securities under the Securities Act and applicable state
statutes and that the Exchange Shares being acquired by such WOHG Shareholder
are being acquired by such WOHG Shareholder for such WOHG Shareholder’s own
account and not with a present view towards the public sale or distribution
thereof, except pursuant to sales registered or exempted from registration under
the Securities Act.         (b) Investor Status. Such WOHG Shareholder is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D (an
“Accredited Investor”). Such WOHG Shareholder has been furnished with all
documents and materials relating to the business, finances and operations of the
Company and its subsidiaries and information that such WOHG Shareholder
requested and deemed material to making an informed decision regarding this
Agreement and the underlying transactions.         (c) Reliance on Exemptions.
Such WOHG Shareholder understands that the Exchange Shares are being offered and
sold to such WOHG Shareholder in reliance upon specific exemptions from the
registration requirements of United States federal and state securities Laws and
that the Company is relying upon the truth and accuracy of, and such WOHG
Shareholder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such WOHG Shareholder set forth herein in
order to determine the availability of such exemptions and the eligibility of
such WOHG Shareholder to acquire the Exchange Shares.         (d) Information.
Such WOHG Shareholder and his advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Exchange Shares which have been
requested by such WOHG Shareholder or his advisors. Such WOHG Shareholder and
his advisors, if any, have been afforded the opportunity to ask questions of the
Company. Such WOHG Shareholder understands that his investment in the Exchange
Shares involves a significant degree of risk. Such WOHG Shareholder is not aware
of any facts that may constitute a breach of any of the Company’s
representations and warranties made herein.         (e) Governmental Review.
Such WOHG Shareholder understands that no United States federal or state agency
or any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Exchange Shares.

 

11

 

 

  (f) Transfer or Resale. Such WOHG Shareholder understands that (i) the sale or
re-sale of the Exchange Shares has not been and is not being registered under
the Securities Act or any applicable state securities Laws, and the Exchange
Shares may not be transferred unless (a) the Exchange Shares are sold pursuant
to an effective registration statement under the Securities Act, (b) such WOHG
Shareholder shall have delivered to the Company, at the cost of such WOHG
Shareholder, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in comparable transactions to the effect that
the Exchange Shares to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration, which opinion shall be accepted
by the Company, (c) the Exchange Shares are sold or transferred to an
“affiliate” (as defined in Rule 144 promulgated under the Securities Act (or a
successor rule) (“Rule 144”)) of such WOHG Shareholder who agree to sell or
otherwise transfer the Exchange Shares only in accordance with this Section 3.12
and who is an Accredited Investor, (d) the Exchange Shares are sold pursuant to
Rule 144, or (e) the Exchange Shares are sold pursuant to Regulation S under the
Securities Act (or a successor rule) (“Regulation S”), and such WOHG Shareholder
shall have delivered to the Company, at the cost of such WOHG Shareholder, an
opinion of counsel that shall be in form, substance and scope customary for
opinions of counsel in corporate transactions, which opinion shall be accepted
by the Company; (ii) any sale of such Exchange Shares made in reliance on Rule
144 may be made only in accordance with the terms of said Rule and further, if
said Rule is not applicable, any re-sale of such Exchange Shares under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other person is under any obligation to register such Exchange
Shares under the Securities Act or any state securities Laws or to comply with
the terms and conditions of any exemption thereunder (in each case).
Notwithstanding the foregoing or anything else contained herein to the contrary,
the Exchange Shares may be pledged as collateral in connection with a bona fide
margin account or other lending arrangement.         (g) Legends. Such WOHG
Shareholder understands that the Exchange Shares, until such time as the
Exchange Shares have been registered under the Securities Act, or may be sold
pursuant to Rule 144 or Regulation S without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the
Exchange Shares may bear a standard Rule 144 legend and a stop-transfer order
may be placed against transfer of the certificates for such Exchange Shares.    
    (h) Removal. The legend(s) referenced in Section 3.12(g) shall be removed
and the Company shall issue a certificate without such legend to the holder of
any Exchange Shares upon which it is stamped, if, unless otherwise required by
applicable state securities Laws, (a) the Exchange Shares are registered for
sale under an effective registration statement filed under the Securities Act or
otherwise may be sold pursuant to Rule 144 or Regulation S without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, or (b) such holder provides the Company with an opinion of
counsel, in form, substance and scope customary for opinions of counsel in
comparable transactions, to the effect that a public sale or transfer of such
Exchange Shares may be made without registration under the Securities Act, which
opinion shall be accepted by the Company so that the sale or transfer is
effected. Such WOHG Shareholder agrees to sell all Exchange Shares, including
those represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any.

 

12

 

 

Article IV. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As an inducement to, and to obtain the reliance of WOHG and the WOHG
Shareholders, the Company represents and warrants to WOHG and the WOHG
Shareholders, as of the Effective Date and as of the Closing Date except as
otherwise specifically set forth below as to representations and warranties
which speak solely with respect to a particular date, as follows:

 

Section 4.01 Corporate Existence and Power. The Company is a corporation duly
organized, validly existing, and in good standing under the Laws of the State of
Nevada and has the corporate power and is duly authorized under all applicable
Laws, regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted. The Company has
delivered to the Shareholders’ Representative complete and correct copies of the
articles of incorporation and bylaws of the Company as in effect on the
Effective Date (the “Company Organizational Documents”). The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of the Company
Organizational Documents. The Company has taken all action required by Law, the
Company Organizational Documents, or otherwise to authorize the execution and
delivery of this Agreement, and the Company has full power, authority, and legal
right and has taken all action required by Law, the Company Organizational
Documents or otherwise to consummate the transactions herein contemplated. 

 

Section 4.02 Due Authorization. The execution, delivery and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of the Company Organizational Documents. The
Company has taken all actions required by Law, the Company Organizational
Documents or otherwise to authorize the execution, delivery and performance of
this Agreement and to consummate the transactions herein contemplated.

 

Section 4.03 Valid Obligation. This Agreement and all agreements and other
documents executed by the Company in connection herewith constitute the valid
and binding obligations of the Company, enforceable in accordance with its or
their terms, except as may be limited by bankruptcy, insolvency, moratorium or
other similar Laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought. 

 

Section 4.04 Governmental Authorization. Neither the execution, delivery nor
performance of this Agreement by the Company requires any consent, approval,
license or other action by or in respect of, or registration, declaration or
filing with any Authority.

 

Section 4.05 Authorized Shares and Capital.

 



  (a) As of the Effective Date, the authorized capital stock of the Company
consists of (i) 500,000,000 shares of common stock, par value $0.001 per share,
and (ii) 50,000,000 shares of preferred stock, par value $0.001 per share (the
“Preferred Stock”), of which no shares are designated, issued or outstanding,
provided that this representation in this clause (ii) shall be deemed
automatically updated upon the completion of the items as set forth in Section
6.05.         (b) Immediately prior to the Closing, the Company’s authorized
capitalization will consist of (a) 500,000,000 shares of Company Common Stock,
of which 45,812,191 shares will be issued and outstanding, and (b) 50,000,000
shares of Preferred Stock, of which one share shall be designated as the Series
X Stock and all of the remainder which shall be undesignated, and none of which
shares of Preferred Stock shall be issued and outstanding.

 

13

 

 



  (c) The Company has no outstanding options, rights or commitments to issue
shares of Company Common Stock or any other equity security of the Company, and
there are no outstanding securities convertible or exercisable into or
exchangeable for shares of Company Common Stock or any other equity security of
the Company.         (d) All issued and outstanding shares are legally issued,
fully paid, and non-assessable and not issued in violation of the preemptive or
other rights of any person.



 

Section 4.06 Subsidiaries. The Company does not have any subsidiaries and does
not own, beneficially or of record, any equity interest in any other Person.

 

Section 4.07 Information. The information concerning the Company set forth in
this Agreement is complete and accurate in all material respects and does not
contain any untrue statements of a material fact or omit to state a material
fact required to make the statements made, in light of the circumstances under
which they were made, not misleading.

 

Section 4.08 Absence of Certain Changes or Events. Since the Effective Date:

 

  (a) there has not been any Material Adverse Change in the business,
operations, properties, assets or condition of the Company;         (b) the
Company has not (i) declared or made, or agreed to declare or make any payment
of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its capital stock; (ii) waived any rights of value which in the aggregate are
outside of the ordinary course of business or material considering the business
of the Company; (iii) made any material change in its method of management,
operation, or accounting; or (iv) entered into any transactions or agreements
other than in the ordinary course of business; and         (c) to its knowledge,
the Company has not become subject to any Law or regulation which materially and
adversely affects, or in the future, may adversely affect, the business,
operations, properties, assets or condition of the Company.

 

Section 4.09 Litigation and Proceedings. There are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Company after
reasonable investigation, threatened by or against the Company or affecting the
Company or its properties, at Law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind. The Company has no knowledge of any default on its part
with respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator, or governmental agency or instrumentality
or any circumstance which after reasonable investigation would result in the
discovery of such default.

 

Section 4.10 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or to which any of its assets, properties or operations are subject, which would
result in a Material Adverse Effect on the Company.

 

14

 

 

Section 4.11 Compliance With Laws and Regulations. The Company has complied with
all United States federal, state or local or any applicable foreign Laws
applicable to the Company and the operation of its business, except where the
failure to so comply would reasonably be expected to result in a Material
Adverse Effect on the Company.

 

Section 4.12 Approval of Agreement. The Board of Directors of the Company has
authorized the execution and delivery of this Agreement by the Company and has
approved this Agreement and the transactions contemplated hereby.

 

Article V. CONDITIONS TO THE CLOSING

 

Section 5.01 Conditions to the Obligations of all of the Parties. The
obligations of all of the Parties to consummate the Closing are subject to the
satisfaction, or waiver by each of the Parties, at or before the Closing Date of
all the following conditions:

 

  (a) No provisions of any applicable Law, and no Order shall prohibit or impose
any condition or prohibition on the consummation of the Closing.         (b)
There shall not be any Action brought by a third-party non-Affiliate to enjoin
or otherwise restrict the consummation of the Closing.         (c) The Parties
shall have received all necessary approvals from all required Authorities to
consummate the transactions contemplated herein.         (d) WOHG shall have
provided to the Company audited financial statements for WOHG and, as required,
for the WOHG Subsidiaries and related auditor reports thereon from a Public
Company Accounting Oversight Board-registered auditor which consents to the
inclusion of its statements in SEC public filings, for each of the two most
recently ended fiscal years and any other period audited or unaudited but
reviewed financials are required to be included in the SEC Reports following the
Closing pursuant to applicable Law, and unaudited statements for any other
required interim periods.         (e) The Series X Designation (as defined
below) shall have been filed and completed and shall have been declared
effective by the Secretary of State of the State of Nevada.

 

Section 5.02 Conditions to the Obligations of the Company for the Closing. The
obligations of the Company to consummate the Closing are subject to the
satisfaction (or waiver by the Company), at or before the Closing Date, of the
following conditions:

 

  (a) the Company shall have completed its due diligence investigation of WOHG
to the Company’s satisfaction in the Company’s sole discretion;         (b) The
representations and warranties made by WOHG and the WOHG Shareholders in this
Agreement shall have been true and correct when made and shall be true and
correct in all material respects (other than representations and warranties
which are qualified as to materiality, which shall be true and correct in all
respects, and other than the representations and warranties in Section 3.05,
Section 3.06 and Section 3.07 which shall each be true and correct in all
respects) at the Closing Date with the same force and effect as if such
representations and warranties were made at and as of the Closing Date, except
for changes therein permitted by this Agreement;

 

15

 

 



  (c) No Material Adverse Change shall have occurred in the business, assets,
liabilities, results, financial condition, affairs or prospects of WOHG from the
Effective Date to the Closing;         (d) Each of the WOHG Parties shall have
performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by such WOHG Parties prior to or at
the Closing;         (e) WOHG’s Board of Directors shall have approved this
Agreement and the transactions contemplated herein and shall not have withdrawn
such approval;         (f) The Company’s Board of Directors shall have approved
this Agreement and the transactions contemplated herein and shall not have
withdrawn such approval;         (g) at least one director on the Company’s
Board of Directors who is not “interested” in the transactions contemplated
herein (for purposes of the Nevada Revised Statutes) shall have approved this
Agreement and the transactions contemplated herein and shall not have withdrawn
such approval; and         (h) All consents, approvals, waivers or amendments
pursuant to all contracts, licenses, permits, trademarks and other intangibles
in connection with the transactions contemplated herein, or for the continued
operation of WOHG after the Closing Date on the basis as presently operated
shall have been obtained.

 

Section 5.03 Condition to the Obligations of the WOHG Parties For the Closing.
The obligations of the WOHG Parties to consummate the Closing are subject to the
satisfaction (or waiver by WOHG and the Shareholders’ Representative on behalf
of the WOHG Shareholders), at or before the Closing Date, of the following
conditions:

 

  (a) WOHG and the Shareholders’ Representative shall have each completed their
due diligence investigation of the Company to WOHG’s and the Shareholders’
Representative’s satisfaction in respective their sole discretions;         (b)
The representations and warranties made by the Company in this Agreement shall
have been true and correct when made and shall be true and correct in all
material respects (other than representations and warranties which are qualified
as to materiality, which shall be true and correct in all respects, and other
than the representations and warranties in Section 4.05 which shall each be true
and correct in all respects) at the Closing Date with the same force and effect
as if such representations and warranties were made at and as of the Closing
Date, except for changes therein permitted by this Agreement;         (c) No
Material Adverse Change shall have occurred in the business, assets,
liabilities, results, financial condition, affairs or prospects of the Company
from the Effective Date to the Closing;

 

16

 

 



  (d) The Company shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by the
Company prior to or at the Closing;         (e) The Company’s board of directors
shall have approved this Agreement and the transactions contemplated herein and
shall not have withdrawn such approval;         (f) At least one director on the
Company’s Board of Directors who is not “interested” in the transactions
contemplated herein (for purposes of the Nevada Revised Statutes) shall have
approved this Agreement and the transactions contemplated herein and shall not
have withdrawn such approval; and         (g) All consents, approvals, waivers
or amendments pursuant to all contracts, licenses, permits, trademarks and other
intangibles in connection with the transactions contemplated herein, or for the
continued operation of the Company after the Closing Date on the basis as
presently operated shall have been obtained.

 

Article VI. ADDITIONAL COVENANTS OF THE PARTIES

 

Section 6.01 Access to Properties and Records. From the Effective Date until the
completion of the Closing or the earlier termination of this Agreement in
accordance with its terms, each of the Company and WOHG will each afford to the
officers and authorized representatives of the other full access to the
properties, books and records of the Company or WOHG, as the case may be, in
order that each may have a full opportunity to make such reasonable
investigation as it shall desire to make of the affairs of the other, and each
will furnish the other with such additional financial and operating data and
other information as to the business and properties of the Company or WOHG, as
the case may be, as the other shall from time to time reasonably request.

 

Section 6.02 Delivery of Books and Records. At the Closing, WOHG shall deliver
to the Company, the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of WOHG now in the
possession of WOHG or its representatives.

 

Section 6.03 Third Party Consents and Certificates. The Company and the WOHG
Parties agree to cooperate with each other in order to obtain any required third
party consents to this Agreement and the transactions herein contemplated.

 

Section 6.04 Actions Prior to the Closing. From and after the Effective Date
until the Closing Date and except as permitted or contemplated by this
Agreement, the Company and WOHG, respectively, will each:

 

  (a) carry on its business in substantially the same manner as it has
heretofore;         (b) maintain and keep its properties in states of good
repair and condition as at present, except for depreciation due to ordinary wear
and tear and damage due to casualty;         (c) maintain in full force and
effect insurance comparable in amount and in scope of coverage to that now
maintained by it;         (d) perform in all material respects all of its
obligations under material contracts, leases, and instruments relating to or
affecting its assets, properties, and business;

 

17

 

 



  (e) use its best efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationship with its
material suppliers and customers; and         (f) fully comply with and perform
in all material respects all obligations and duties imposed on it by all federal
and state Laws (including without limitation, the federal securities Laws) and
all rules, regulations, and orders imposed by federal or state governmental
authorities.

 

Section 6.05 Series X Preferred Stock. To the extent not completed prior to the
Effective Date, then following the Effective Date, the Company shall undertake
such actions as reasonably required to designate one share of the preferred
stock of the Company as the Series X Preferred Stock of the Company (the “Series
X Stock”), pursuant to a Certificate of Designations filed with the Secretary of
State of the State of Nevada, in form and substance as reasonably acceptable to
WOHG (the “Series X Designation”) and shall have caused the same to become
effective. The Series X Designation shall provide that the one share of Series X
Stock has a number of votes equal to all of the other votes entitled to be cast
on any matter by any other shares or securities of the Company plus one, but
that the Series X Stock shall not otherwise have any economic or other interest
in the Company.

 

Article VII. TERMINATION

 

Section 7.01 Termination. This Agreement may be terminated on or prior to the
Closing Date:

 

  (a) By the mutual written consent of the Company, WOHG and the Shareholders’
Representative;         (b) By the Company (i) if the conditions to the Closing
as set forth in Section 5.01 and Section 5.02 have not been satisfied or waived
by the Company, which waiver the Company may give or withhold in its sole
discretion, by the Termination Date, provided, however, that the Company may not
terminate this Agreement pursuant to this Section 7.01(b) if the reason for the
failure of any such condition to occur was the breach of the terms of this
Agreement by the Company; or (ii) or there has been a material violation, breach
or inaccuracy of any representation, warranty, covenant or agreement of any WOHG
Party contained in this Agreement, which violation, breach or inaccuracy would
cause any of the conditions set forth in Section 5.02 not to be satisfied, and
such violation, breach or inaccuracy has not been waived by the Company or cured
by the WOHG Parties, applicable, within five (5) Business Days after receipt by
WOHG of written notice thereof from the Company or is not reasonably capable of
being cured prior to the Termination Date;         (c) By WOHG and the
Shareholders’ Representative acting together (i) if the conditions to Closing as
set forth in Section 5.01 and Section 5.03 have not been satisfied or waived by
WOHG and the Shareholders’ Representative, which waiver WOHG and the
Shareholders’ Representative may give or withhold in their sole discretion, by
the Termination Date, provided, however, that WOHG and the Shareholders’
Representative may not terminate this Agreement pursuant to this Section 7.01(c)
if the reason for the failure of any such condition to occur was the breach of
the terms of this Agreement by any of the WOHG Parties; or (ii) or there has
been a material violation, breach or inaccuracy of any representation, warranty,
covenant or agreement of the Company contained in this Agreement, which
violation, breach or inaccuracy would cause any of the conditions set forth in
Section 5.03 not to be satisfied, and such violation, breach or inaccuracy has
not been waived by WOHG and the Shareholders’ Representative or cured by the
Company, applicable, within five (5) Business Days after receipt by the Company
of written notice thereof from WOHG or is not reasonably capable of being cured
prior to the Termination Date; or         (d) By any Party, if a court of
competent jurisdiction or other Authority shall have issued an order or taken
any other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated under this Agreement and such order or action shall
have become final and nonappealable.

 

 

18

 

 

Section 7.02 Survival After Termination. If this Agreement is terminated by in
accordance with Section 7.01, this Agreement shall become void and of no further
force and effect with no liability to any Person on the part of any Party hereto
(or any officer, agent, employee, direct or indirect holder of any equity
interest or securities, or Affiliates of any Party); provided, however, that
this Section 7.02, Article VIII and Article IX shall survive the termination of
this Agreement and (iii) nothing herein shall relieve any Party from any
liability for fraud or any willful and material breach of the provisions of this
Agreement prior to the termination of this Agreement.

 

Article VIII. INDEMNIFICATION

 

Section 8.01 Indemnification of Company. Provided that the Closing occurs, the
WOHG Shareholders, jointly and severally, hereby agree to indemnify and hold
harmless to the fullest extent permitted by applicable law the Company, each of
its Affiliates and each of its and their respective members, managers, partners,
directors, officers, employees, stockholders, attorneys and agents and permitted
assignees and the Shareholders’ Representative (each a “Company Indemnified
Party”), against and in respect of any and all out-of-pocket loss, cost,
payments, demand, penalty, forfeiture, expense, liability, judgment, deficiency
or damage, and diminution in value or claim (including actual costs of
investigation and attorneys’ fees and other costs and expenses) (all of the
foregoing collectively, “Losses” and each individually a “Loss”) incurred or
sustained by any Company Indemnified Party as a result of or in connection with
(a) any breach, inaccuracy or nonfulfillment or the alleged breach, inaccuracy
or nonfulfillment of any of the representations, warranties, covenants and
agreements of the WOHG Parties contained herein or in any of the additional
agreements or any certificate or other writing delivered pursuant hereto, and
(b) any Actions by any third parties with respect to the business or operations
of WOHG for any period on or prior to the Closing Date. Notwithstanding the
forgoing, with respect to any indemnification obligations of the WOHG
Shareholders arising from any Losses as a result of or in connection with any
breach, inaccuracy or nonfulfillment or the alleged breach, inaccuracy or
nonfulfillment of any of the representations, warranties, covenants and
agreements of any WOHG Shareholder as set forth in Section 3.07 or Section 3.12,
such indemnification obligations shall be solely the obligations of the WOHG
Shareholder giving such representations, warranties, covenants and agreements
from which such claim arose, severally and not jointly and severally.

 

Section 8.02 Indemnification of the WOHG Parties. Provided that the Closing
occurs, the Company hereby agrees to indemnify and hold harmless to the fullest
extent permitted by applicable law the Shareholders’ Representative, the WOHG
Shareholders, WOHG and each of its officers, directors, employees, stockholders,
attorneys and agents and permitted assignees (each a “WOHG Indemnified Party”),
against and in respect of any and all Losses incurred or sustained by any WOHG
Indemnified Party as a result of or in connection with any breach, inaccuracy or
nonfulfillment or the alleged breach, inaccuracy or nonfulfillment of any of the
representations, warranties, covenants and agreements of the Company contained
herein or in any of the additional agreements or any certificate or other
writing delivered pursuant hereto.

 

19

 

 



Section 8.03 Procedure. The following shall apply with respect to all claims by
any WOHG Indemnified Party or Company Indemnified Party for indemnification with
respect to actions by third-parties (with any references herein to an
“Indemnified Party” being a reference to a WOHG Indemnified Party or a Company
Indemnified Party, as applicable, and any references herein to an “Indemnifying
Party” being a reference to the Company or the WOHG Shareholders, as
applicable):

 

  (a) Third-Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third-Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third-Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third-Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third-Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense. In the event that the Indemnifying Party assumes the
defense of any Third-Party Claim, subject to Section 8.03(b), it shall have the
right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third-Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right to participate in the defense of any Third-Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof, provided that the fees and disbursements of such counsel shall be at
the expense of the Indemnified Party.         (b) Settlement of Third-Party
Claims. Notwithstanding any other provision of this Agreement, the Indemnifying
Party shall not enter into settlement of any Third-Party Claim without the prior
written consent of the Indemnified Party, except as provided in this Section
8.03(b). If a firm offer is made to settle a Third-Party Claim without leading
to liability or the creation of a financial or other obligation on the part of
the Indemnified Party and provides, in customary form, for the unconditional
release of each Indemnified Party from all liabilities and obligations in
connection with such Third-Party Claim and the Indemnifying Party desires to
accept and agree to such offer, the Indemnifying Party shall give written notice
to that effect to the Indemnified Party. If the Indemnified Party fails to
consent to such firm offer within ten days after its receipt of such notice, the
Indemnified Party may continue to contest or defend such Third-Party Claim and
in such event, the maximum liability of the Indemnifying Party as to such
Third-Party Claim shall not exceed the amount of such settlement offer. If the
Indemnified Party fails to consent to such firm offer and also fails to assume
defense of such Third-Party Claim, the Indemnifying Party may settle the
Third-Party Claim upon the terms set forth in such firm offer to settle such
Third-Party Claim. If the Indemnified Party has assumed the defense pursuant to
Section 8.03(a), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed).

 

20

 

 



  (c) Direct Claims. Any Action by an Indemnified Party on account of a Loss
which does not result from a Third-Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30)
calendar days after the Indemnified Party becomes aware of such Direct Claim.
The failure to give such prompt written notice shall not, however, relieve the
Indemnifying Party of its indemnification obligations, except and only to the
extent that the Indemnifying Party forfeits rights or defenses by reason of such
failure. Such notice by the Indemnified Party shall describe the Direct Claim in
reasonable detail, shall include copies of all material written evidence thereof
and shall indicate the estimated amount, if reasonably practicable, of the Loss
that has been or may be sustained by the Indemnified Party. The Indemnifying
Party shall have thirty (30) calendar days after its receipt of such notice to
respond in writing to such Direct Claim. The Indemnified Party shall allow the
Indemnifying Party and its professional advisors to investigate the matter or
circumstance alleged to give rise to the Direct Claim, and whether and to what
extent any amount is payable in respect of the Direct Claim and the Indemnified
Party shall assist the Indemnifying Party’s investigation by giving such
information and assistance as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such thirty (30) calendar day period, the Indemnifying Party shall be
deemed to have rejected such claim, in which case the Indemnified Party shall be
free to pursue such remedies as may be available to the Indemnified Party on the
terms and subject to the provisions of this Agreement.         (d) Cooperation.
Upon a reasonable request made by the Indemnifying Party, each Indemnified Party
seeking indemnification hereunder in respect of any Direct Claim, hereby agrees
to consult with the Indemnifying Party and act reasonably to take actions
reasonably requested by the Indemnifying Party in order to attempt to reduce the
amount of Losses in respect of such Direct Claim. Any costs or expenses
associated with taking such actions shall be included as Losses hereunder.

 

Section 8.04 Periodic Payments. Any indemnification required by this Article
VIII for costs, disbursements or expenses of any Indemnified Party in connection
with investigating, preparing to defend or defending any Action shall be made by
periodic payments by the Indemnifying Party to each Indemnified Party during the
course of the investigation or defense, as and when bills are received or costs,
disbursements or expenses are incurred.

 

Section 8.05 Insurance. Any indemnification payments hereunder shall take into
account any insurance proceeds or other third-party reimbursement actually
received.

 

21

 

 



Section 8.06 Time Limit. The obligations of the WOHG Shareholders and the
Company under Section 8.01 and Section 8.02 shall expire two (2) years from the
Closing Date, except with respect to (i) an indemnification claim asserted in
accordance with the provisions of this Article VIII which remains unresolved,
for which the obligation to indemnify shall continue until such claim is
resolved; and (ii) resolved claims for which payment has not yet been paid to
the Indemnified Party.

 

Section 8.07 Certain Limitations. The indemnification provided for in Section
8.01 and Section 8.02shall be subject to the following limitations:

 

  (a) The WOHG Shareholders shall not be liable to the Company Indemnified
Parties for indemnification under Section 8.01 until the aggregate amount of all
Losses in respect of indemnification under Section 8.01 exceeds $10,000 (the
“Basket”), in which event the WOHG Shareholders shall be required to pay or be
liable for all such Losses in excess of the Basket up to a maximum amount equal
to the value of the Exchange Shares on the Closing Date as received by the WOHG
Shareholders as determined by reference to the Average Final Price (the “Cap”),
and provided that, in the event that the indemnification obligations are those
of less than all of the WOHG Shareholders pursuant to the last sentence of
Section 8.01, then the Basket and the Cap shall be applied to such indemnifying
WOHG Shareholder(s) pro rata based on the number of shares of WOHG Stock held by
such WOHG Shareholder(s) as of the Closing Date, such that, by way of example
and not limitation. if a WOHG Shareholder is so obligated to indemnify the
Company Indemnified Parties pursuant to such section and held 50% of the total
shares of WOHG Stock as of the Closing Date, the Basket would be $5,000 and the
Cap would be 50% of the total value of the Exchange Shares on the Closing Date
as received by the WOHG Shareholders as determined by reference to the Average
Final Price. Any such utilization or satisfaction of the Basket and the Cap by
one or more of the WOHG Shareholders as a result of the preceding sentence shall
apply to any later determinations of the utilization or satisfaction of the
Basket and the Cap.         (b) The Company shall not be liable to the WOHG
Indemnified Parties for indemnification under Section 8.02 until the aggregate
amount of all Losses in respect of indemnification under Section 8.02 exceeds
the Basket, in which event the Company shall be required to pay or be liable for
all such Losses in excess of the Basket up to a maximum amount equal to the Cap,
which shall in such case be applied to all of the WOHG Shareholders as a group.

 

Section 8.08 Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and any indemnified party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the any indemnified party’s
or by reason of the fact that such indemnified party knew or should have known
that any such representation or warranty is, was or might be inaccurate.

 

Section 8.09 Exclusive Remedy. In the event that the Closing occurs, the
indemnification provisions contained in this Article VIII shall be the sole and
exclusive remedy of the Parties with respect to the transactions contemplated
herein for any and all breaches or alleged breaches of any representations,
warranties, covenants or agreements of the Parties hereto or any other provision
of this Agreement or arising out of the transactions contemplated herein, except
(i) with respect to any equitable remedy to which such Party may be entitled to
with respect to any claims or causes of action arising from the breach of any
covenants or agreement of a Party that is to be performed subsequent to the
Closing Date, or (ii) with respect to a Party, an actual and intentional fraud
with respect to this Agreement and the transactions contemplated herein. In
furtherance of the foregoing, each Party hereto, for itself and on behalf of its
Affiliates, hereby waives, from and after the Closing, to the fullest extent
permitted under applicable law and except as otherwise specified in this Article
VIII, any and all rights, claims and causes of action it may have against any
other Party hereto relating to the subject matter of this Agreement or any other
agreement, certificate or other document or instrument delivered pursuant to
this Agreement, arising under or based upon any applicable law.

 

22

 

 



Article IX. MISCELLANEOUS

 

Section 9.01 Arbitration.

 

  (a) The Parties shall promptly submit any dispute, claim, or controversy
arising out of or relating to this Agreement (including with respect to the
meaning, effect, validity, termination, interpretation, performance, or
enforcement of this Agreement) or any alleged breach thereof (including any
action in tort, contract, equity, or otherwise), to binding arbitration before
one arbitrator (the “Arbitrator”). Binding arbitration shall be the sole means
of resolving any dispute, claim, or controversy arising out of or relating to
this Agreement (including with respect to the meaning, effect, validity,
termination, interpretation, performance or enforcement of this Agreement) or
any alleged breach thereof (including any claim in tort, contract, equity, or
otherwise).         (b) If the Parties cannot agree upon the Arbitrator within
ten (10) Business Days of the commencement of the efforts to so agree on an
Arbitrator, each of the Parties shall select one arbitrator and the two
arbitrators so selected shall select the Arbitrator.         (c) The laws of the
State of Nevada shall apply to any arbitration hereunder. In any arbitration
hereunder, this Agreement and any agreement contemplated hereby shall be
governed by the laws of the State of Nevada applicable to a contract negotiated,
signed, and wholly to be performed in the State of Nevada, which laws the
Arbitrator shall apply in rendering his decision. The Arbitrator shall issue a
written decision, setting forth findings of fact and conclusions of law, within
sixty (60) days after he shall have been selected. The Arbitrator shall have no
authority to award punitive or other exemplary damages.         (d) The
arbitration shall be held in Santa Monica, California in accordance with and
under the then-current provisions of the rules of the American Arbitration
Association, except as otherwise provided herein.         (e) On application to
the Arbitrator, any Party shall have rights to discovery to the same extent as
would be provided under the Federal Rules of Civil Procedure, and the Federal
Rules of Evidence shall apply to any arbitration under this Agreement; provided,
however, that the Arbitrator shall limit any discovery or evidence such that his
decision shall be rendered within the period referred to in Section 9.01(c).    
    (f) The Arbitrator may, at his discretion and at the expense of the Party
who will bear the cost of the arbitration, employ experts to assist him in his
determinations.

 



23

 

 

  (g) The costs of the arbitration proceeding and any proceeding in court to
confirm any arbitration award or to obtain relief, as applicable (including
actual attorneys’ fees and costs), shall be borne by the unsuccessful Party and
shall be awarded as part of the Arbitrator’s decision, unless the Arbitrator
shall otherwise allocate such costs in such decision. The determination of the
Arbitrator shall be final and binding upon the Parties and not subject to
appeal.         (h) Any judgment upon any award rendered by the Arbitrator may
be entered in and enforced by any court of competent jurisdiction. The Parties
expressly consent to the non-exclusive jurisdiction of the courts (Federal and
state) in Los Angeles County, California to enforce any award of the Arbitrator
or to render any provisional, temporary, or injunctive relief in connection with
or in aid of the Arbitration. The Parties expressly consent to the personal and
subject matter jurisdiction of the Arbitrator to arbitrate any and all matters
to be submitted to arbitration hereunder. None of the Parties hereto shall
challenge any arbitration hereunder on the grounds that any party necessary to
such arbitration (including the Parties) shall have been absent from such
arbitration for any reason, including that such Party shall have been the
subject of any bankruptcy, reorganization, or insolvency proceeding.

 

Section 9.02 Governing Law. This Agreement shall be governed by, enforced, and
construed under and in accordance with the Laws of the State of Nevada, without
giving effect to the principles of conflicts of law thereunder. Each of the
Parties (a) irrevocably consents and agrees that any legal or equitable action
or proceedings arising under or in connection with this Agreement shall be
brought exclusively in the state or federal courts of the United States with
jurisdiction in Los Angeles County, California. By execution and delivery of
this Agreement, each Party hereto irrevocably submits to and accepts, with
respect to any such action or proceeding, generally and unconditionally, the
jurisdiction of the aforesaid courts, and irrevocably waives any and all rights
such Party may now or hereafter have to object to such jurisdiction.

 

Section 9.03 Waiver of Jury Trial.

 

  (a) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 9.03(a).         (b) Each of the Parties
acknowledge that each has been represented in connection with the signing of
this waiver by independent legal counsel selected by the respective Party and
that such Party has discussed the legal consequences and import of this waiver
with legal counsel. Each of the Parties further acknowledge that each has read
and understands the meaning of this waiver and grants this waiver knowingly,
voluntarily, without duress and only after consideration of the consequences of
this waiver with legal counsel.

 

24

 

 



Section 9.04 Limitation on Damages. In no event will any Party be liable to any
other Party under or in connection with this Agreement or in connection with the
Transactions for special, general, indirect or consequential damages, including
damages for lost profits or lost opportunity, even if the Party sought to be
held liable has been advised of the possibility of such damage.

 

Section 9.05 Brokers. The Company and WOHG Parties agree that there were no
finders or brokers involved in bringing the Parties together or who were
instrumental in the negotiation, execution or consummation of this Agreement.
The Company and the WOHG Parties each agree to indemnify the other against any
claim by any third person other than those described above for any commission,
brokerage, or finder’s fee arising from the transactions contemplated hereby
based on any alleged agreement or understanding between the Indemnifying Party
and such third person, whether express or implied from the actions of the
Indemnifying Party.

 

Section 9.06 Notices.

 

  (a) Any notice or other communications required or permitted hereunder shall
be in writing and shall be sufficiently given if personally delivered to it or
sent by email, overnight courier or registered mail or certified mail, postage
prepaid, addressed as follows:

 

If to the Company, to:

 

Tongji Healthcare Group, Inc.

Attn: Amir Ben-Yohanan

201 Santa Monica Blvd., Suite 30

Santa Monica, California 90401

Email: amir_yoh@yahoo.com

 

If to WOHG, or the WOHG Shareholders, to:

 

West Of Hudson Group, Inc.

Attn: Amir Ben-Yohanan

201 Santa Monica Blvd., Suite 30

Santa Monica, California 90401

Email: amir_yoh@yahoo.com

 

With copies, in any case, which shall not constitute notice, to:

 

Anthony L.G., PLLC

Attn: John Cacomanolis

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Email: jcacomanolis@anthonypllc.com

 

  (b) Any Party may change its address for notices hereunder upon notice to each
other Party in the manner for giving notices hereunder.

 

25

 

 



  (c) Any notice hereunder shall be deemed to have been given (i) upon receipt,
if personally delivered, (ii) on the day after dispatch, if sent by overnight
courier, (iii) upon dispatch, if transmitted by email with return receipt
requested and received and (iv) three (3) days after mailing, if sent by
registered or certified mail.

 

Section 9.07 Attorneys’ Fees. In the event that any Party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the prevailing Party shall be reimbursed by the losing Party
for all costs, including reasonable attorney’s fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

 

Section 9.08 Confidentiality. Each Party agrees that, unless and until the
transactions contemplated by this Agreement have been consummated, it and its
representatives will hold in strict confidence all data and information obtained
with respect to another Party or any subsidiary thereof from any representative,
officer, director or employee, or from any books or records or from personal
inspection, of such other Party, and shall not use such data or information or
disclose the same to others, except (i) to the extent such data or information
is published, is a matter of public knowledge, or is required by Law to be
published; or (ii) to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement. In the event of the termination of this Agreement, each Party shall
return to the applicable other Party all documents and other materials obtained
by it or on its behalf and shall destroy all copies, digests, work papers,
abstracts or other materials relating thereto, and each Party will continue to
comply with the confidentiality provisions set forth herein.

 

Section 9.09 Public Announcements and Filings. Unless required by applicable Law
or regulatory authority, none of the Parties will issue any report, statement or
press release to the general public, to the trade, to the general trade or trade
press, or to any third party (other than its advisors and representatives in
connection with the transactions contemplated hereby) or file any document,
relating to this Agreement and the transactions contemplated hereby, except as
may be mutually agreed by the Parties. The Parties acknowledge and agree that
the Company is obligated to file a Form 8-K pursuant to the Exchange Act
relating to this Agreement and the transactions contemplated herein (the “Form
8-K”). Other than the Form 8-K or the disclosures referenced in the immediately
preceding sentence, copies of any such filings, public announcements or
disclosures, including any announcements or disclosures mandated by Law or
regulatory authorities, shall be delivered to each Party at least one (1)
business day prior to the release thereof.

 

Section 9.10 Third Party Beneficiaries. This contract is strictly between the
Company, WOHG, the WOHG Shareholders and the Shareholders’ Representative, and
except as specifically provided herein, no other Person and no director,
officer, stockholder (other than the WOHG Shareholders), employee, agent,
independent contractor or any other Person shall be deemed to be a third-party
beneficiary of this Agreement.

 

Section 9.11 Expenses. Subject to Article VIII and Section 9.07, whether or not
the Exchange is consummated, each of the Company and WOHG will bear their own
respective expenses, including legal, accounting and professional fees, incurred
in connection with the Exchange or any of the other transactions contemplated
hereby.

 

Section 9.12 Entire Agreement. This Agreement represents the entire agreement
between the Parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.

 

26

 

 



Section 9.13 Survival. The representations, warranties, and covenants of the
respective Parties shall survive the Closing Date and the consummation of the
transactions herein contemplated for a period of two years.

 

Section 9.14 Amendment; Waiver; Remedies; Agent.

 

  (a) This Agreement may be amended, modified, superseded, terminated or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
Company, WOHG and the Shareholders’ Representative.         (b) Every right and
remedy provided herein shall be cumulative with every other right and remedy,
whether conferred herein, at law, or in equity, and may be enforced concurrently
herewith, and no waiver by any Party of the performance of any obligation by the
other shall be construed as a waiver of the same or any other default then,
theretofore, or thereafter occurring or existing.         (c) Neither any
failure or delay in exercising any right or remedy hereunder or in requiring
satisfaction of any condition herein nor any course of dealing shall constitute
a waiver of or prevent any Party from enforcing any right or remedy or from
requiring satisfaction of any condition. No notice to or demand on a Party
waives or otherwise affects any obligation of that Party or impairs any right of
the Party giving such notice or making such demand, including any right to take
any action without notice or demand not otherwise required by this Agreement. No
exercise of any right or remedy with respect to a breach of this Agreement shall
preclude exercise of any other right or remedy, as appropriate to make the
aggrieved Party whole with respect to such breach, or subsequent exercise of any
right or remedy with respect to any other breach.         (d) Notwithstanding
anything else contained herein, no Party shall seek, nor shall any Party be
liable for, consequential, punitive or exemplary damages, under any tort,
contract, equity, or other legal theory, with respect to any breach (or alleged
breach) of this Agreement or any provision hereof or any matter otherwise
relating hereto or arising in connection herewith.

 

Section 9.15 WOHG Shareholders’ Representative.

 

  (a) Each WOHG Shareholder constitutes and appoints the Shareholders’
Representative as its representative and its true and lawful attorney in fact,
with full power and authority in its name and on its behalf:

 

  (i) to act on such WOHG Shareholders’ behalf in the absolute discretion of
Shareholders’ Representative with respect to all matters relating to this
Agreement, including execution and delivery of any amendment, supplement, or
modification of this Agreement and any waiver of any claim or right arising out
of this Agreement or the provision of any consent or agreement hereunder; and  
      (ii) in general, to do all things and to perform all acts, including
executing and delivering all agreements, certificates, receipts, instructions,
and other instruments contemplated by or deemed advisable to effectuate the
provisions of this Section 9.15.

 

27

 

 



  (b) This appointment and grant of power and authority is coupled with an
interest and is in consideration of the mutual covenants made in this Agreement
and is irrevocable and will not be terminated by any act of any WOHG Shareholder
or by operation of law, whether by the death or incapacity of any WOHG
Shareholder or by the occurrence of any other event. Each WOHG Shareholder
hereby consents to the taking of any and all actions and the making of any
decisions required or permitted to be taken or made by Shareholders’
Representative pursuant to this Section 9.15. Each WOHG Shareholder agrees that
Shareholders’ Representative shall have no obligation or liability to any Person
for any action taken or omitted by Shareholders’ Representative in good faith,
even if taken or omitted negligently, and each WOHG Shareholder shall indemnify
and hold harmless Shareholders’ Representative from, and shall pay to
Shareholders’ Representative the amount of, or reimburse Shareholders’
Representative for, any Loss that Shareholders’ Representative may suffer,
sustain, or become subject to as a result of any claim made or threatened
against Shareholders’ Representative in his capacity as such.         (c) The
Company shall be entitled to rely upon any document or other paper delivered by
Shareholders’ Representative as being authorized by WOHG Shareholders, and the
Company shall not be liable to any WOHG Shareholder for any action taken or
omitted to be taken by the Company based on such reliance.

 

Section 9.16 Arm’s Length Bargaining; No Presumption Against Drafter. This
Agreement has been negotiated at arm’s-length by parties of equal bargaining
strength, each represented by counsel or having had but declined the opportunity
to be represented by counsel and having participated in the drafting of this
Agreement. This Agreement creates no fiduciary or other special relationship
between the Parties, and no such relationship otherwise exists. No presumption
in favor of or against any Party in the construction or interpretation of this
Agreement or any provision hereof shall be made based upon which Person might
have drafted this Agreement or such provision.

 

Section 9.17 Headings. The headings contained in this Agreement are intended
solely for convenience and shall not affect the rights of the Parties.

 

Section 9.18 No Assignment or Delegation. No Party may assign any right or
delegate any obligation hereunder, including by merger, consolidation, operation
of law, or otherwise, without the written consent of the all of the other
Parties and any purported assignment or delegation without such consent shall be
void, in addition to constituting a material breach of this Agreement. This
Agreement shall be binding on the permitted successors and assigns of the
Parties.

 

Section 9.19 Commercially Reasonable Efforts. Subject to the terms and
conditions herein provided, each WOHG Party and the Company shall use their
respective commercially reasonable efforts to perform or fulfill all conditions
and obligations to be performed or fulfilled by it under this Agreement so that
the transactions contemplated hereby shall be consummated as soon as
practicable, and to take, or cause to be taken, all actions and to do, or cause
to be done, all things necessary, proper or advisable under applicable Laws and
regulations to consummate and make effective this Agreement and the transactions
contemplated herein.

 

28

 

 



Section 9.20 Further Assurances. From and after the Effective Date, each Party
shall execute and deliver such documents and take such action, as may reasonably
be considered within the scope of such Party’s obligations hereunder, necessary
to effectuate the transactions contemplated by this Agreement.

 

Section 9.21 Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof or were otherwise breached
and that each Party hereto shall be entitled to an injunction or injunctions,
specific performance and other equitable relief to prevent breaches of the
provisions hereof and to enforce specifically the terms and provisions hereof,
without the proof of actual damages, in addition to any other remedy to which
they are entitled at law or in equity. Each Party agrees to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy, and agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that (a)
the other Party has an adequate remedy at law, or (b) an award of specific
performance is not an appropriate remedy for any reason at law or equity.

 

Section 9.22 Counsel. The Parties acknowledge and agree that Anthony L.G., PLLC
(“Counsel”) has acted as legal counsel to the Company, WOHG, the WOHG
Shareholders and the WOHG Subsidiaries. Each of the Parties acknowledges and
agrees that they are aware of, and have consented to, the Counsel acting as
legal counsel to each of the foregoing, notwithstanding that Counsel has advised
each of the Parties to retain separate counsel to review the terms and
conditions of this Agreement and the other documents to be delivered in
connection herewith, and each applicable Party has either waived such right
freely or has otherwise sought such additional counsel as it has deemed
necessary. Each of the Parties hereby waives any such conflict of interest, and
confirms that the Parties have previously negotiated the material terms of the
agreements as set forth herein.

 

Section 9.23 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument. The execution and delivery of a
facsimile or other electronic transmission of a signature to this Agreement
shall constitute delivery of an executed original and shall be binding upon the
person whose signature appears on the transmitted copy. 

 

[Signatures Appear on Following Page]

 

29

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

  Tongji Healthcare Group, Inc.         By:     Name: Amir Ben-Yohanan   Title:
Chief Executive Officer         West Of Hudson Group, Inc.       By:     Name:
Amir Ben-Yohanan   Title: Chief Executive Officer         Shareholders’
Representative         By:     Name: Amir Ben-Yohanan         Shareholders:    
    Amir Ben-Yohanan       By:     Name: Amir Ben-Yohanan         Chris Young  
    By:     Name: Chris Young         Simon Yu         By:     Name: Simon Yu

 



30

 

 

Exhibit A

WOHG Shareholders’ WOHG Stock

 

 

Shareholder Name   Shares of WOHG Stock Owned Amir Ben-Yohanan   150 Chris Young
  40 Simon Yu   10 Totals:   200

 

 

 